           Case 2:17-cr-00021-JCM-EJY Document 459 Filed 10/08/19 Page 1 of 4



 1   NICHOLAS M. WOOLDRIDGE
     Nevada State Bar No. 8732
 2   WOOLDRIDGE LAW LTD.
     400 South 7th Street, Fourth Floor
 3   Las Vegas, NV 89101
     Telephone: (702) 330-4645
 4   nicholas@wooldridgelawlv.com
     Attorney for Leilani Lew
 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                             Case No. 2:17-cr-21-JCM-GWF-3
 9
                       Plaintiff,
10
     vs.
11
     LEILANI LEW,                                          MOTION TO PERMIT DEFENDANT
12                                                         TO APPEAR VIA TELEPHONE FOR
                       Defendant.                          OCTOBER 10, 2019 STATUS CHECK
13

14
            Leilani Lew (hereinafter, Ms. Lew or Defendant Lew), through her attorney Nicholas
15
     Wooldridge Esq., of WOOLDRIDGE LAW Ltd., files this motion to permit the Ms. Lew to appear
16
     via telephone for the October 10, 2019 status check. In support of this motion, Ms. Lew sets forth
17
     the following:
18
            1. Defendant LEW is currently under a Pretrial Diversion Agreement.
19
            2 Defendant LEW is at liberty on bond and agrees to the requested continuance.
20
            3. Defendant LEW lives and resides in Florida, and the costs and associated fees to travel to
21
     Nevada for the status check will result in hardship for Ms. LEW.
22
            4. Undersigned counsel has spoken with counsel for the Government, AUSA Daniel J.
23
     Cowhig, has represented that the Government has no opposition to Ms. LEW appearing via
24
     telephone for the status check.


                                                       1
           Case 2:17-cr-00021-JCM-EJY Document 459 Filed 10/08/19 Page 2 of 4



 1          WHEREFORE, Counsel moves this Honorable Court for an order allowing Ms. LEW to

 2   appear telephonically for the October 10, 2019 status check.

 3   Dated: October 10, 2019

 4

 5
     _____________//s//_______________
 6   NICHOLAS WOOLDRIDGE ESQ.
     Wooldridge Law Ltd.
 7   Counsel for defendant LEILANI LEW

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                      2
           Case 2:17-cr-00021-JCM-EJY Document 459 Filed 10/08/19 Page 3 of 4



 1

 2
                                    UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA

 4
     UNITED STATES OF AMERICA,                             Case No. 2:17-cr-21-JCM-GWF
 5
                       Plaintiff,
 6
     vs.
 7
     LEILANI LEW,                                          PROPOSED ORDER TO PERMIT
 8                                                         LEILANI LEW TO APPEAR
                       Defendant.                          TELEPHONICALLY FOR THE
 9                                                         OCTOBER 10, 2019 STATUS CHECK.

10
                                                   ORDER
11
     IT IS HEREBY ORDERED, based upon the defense counsel representations, that Ms. LEW is
12
     permitted to appear telephonically for the October 10, 2019 status check.
13
                      October
     IT IS SO ORDERED this _____9,day
                                   2019.
                                      of _____, 2019:
14

15

16                                                UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24



                                                       1
          Case 2:17-cr-00021-JCM-EJY Document 459 Filed 10/08/19 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE

 2
       I, MELODY PHOMMOLY, certify that the following individual was served with a copy of the
 3
     MOTION TO PERMIT DEFENDANT TO APPEAR VIA TELEPHONE FOR OCTOBER 10, 2019
 4
     STATUS CHECK on this date by Electronic Case File system:
 5
           DANIEL J. COWHIG
 6         Assistant United States Attorney
           United States Attorney’s Office
 7         501 Las Vegas Boulevard South, Suite 1100
           Las Vegas, Nevada 89101-6514
           (702) 388-6336 / Fax: (702) 388-6020
 8         daniel.cowhig@usdoj.gov
 9

10   DATED: October 10, 2019

11

12                                           _____________//s//_______________
                                             MELODY PHOMMALY
13

14

15

16

17

18

19

20

21

22

23

24



                                                  1
